Exhibit 99.1 INCOME FUND EIGHT B L.P. ANNUAL PORTFOLIO OVERVIEW Letter from the CEOsAs of April 20, 2011 Dear investor in ICON Income Fund Eight B L.P.: We write to briefly summarize our activity for the year ended 2010.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of December 31, 2010, Fund Eight B was in its liquidation period.During the remainder of the liquidation period, distributions generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity or equipment is sold.During the 2010 calendar year, we made distributions in the aggregate amount of $2,122,047. As of December 31, 2010, we owned various innovative telecommunications voice transport systems and high capacity conferencing servers, including equipment manufactured by Juniper Networks and Sonus Networks.The equipment was subject to a lease with an affiliate of Global Crossing Limited, a publicly traded company on the NASDAQ Stock Exchange and a leading global IP solutions provider.The lease expired on March 31, 2011 and the equipment was sold in accordance with its terms.We received a gross cash-on-cash return of approximately 131% in rental and sale proceeds related to this investment. We currently own interests in two aircraft that are subject to leases with Cathay Pacific Airways Limited, a publicly traded company on the Hong Kong Stock Exchange, which are scheduled to come off lease during the second half of 2011.We are actively remarketing the aircraft and are hopeful that we will be able to realize on this investment in a favorable manner. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 ICON Income Fund Eight B L.P. 2010 Annual Portfolio Overview We are pleased to present ICON Income Fund Eight B L.P.’s (the “Fund”) Annual Portfolio Overview for 2010.References to “we,” “us,” and “our” are references to the Fund, and references to the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on May 19, 2000 through the closing of the offering on October 17, 2001.During the 2010 calendar year, we operated in our liquidation period. Recent Transaction · On April 18, 2011, at the expiration of the lease and in accordance with its terms, we, through ICON Global Crossing III, LLC, sold telecommunications equipment subject to lease with Global Crossing Telecommunications, Inc. (“Global Crossing”) to Global Crossing.We received a gross cash-on-cash return of approximately 131% in rental and sale proceeds related to this investment. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of December 31, 2010, our portfolio consisted primarily of the following investments. · Two Airbus A340-313X aircraft (B-HXM and B-HXN) leased to Cathay Pacific Airways Limited.We own all of the interests in the entity that owns B-HXM and have a 50% interest in B-HXN through a joint venture with ICON Income Fund Nine, LLC (“Fund Nine”), an entity also managed by our General Partner.The combined purchase price of the interests in both aircraft was approximately $112,008,000, comprised of approximately $6,375,000 in cash and non-recourse loans in the aggregate amount of approximately $105,633,000.The original lease for B-HXM was due to expire on March 14, 2006, but was extended until October 1, 2011.The original lease for B-HXN was due to expire on March 27, 2006, but was extended until July 1, 2011.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the respective lease expiration dates for each aircraft. Revolving Line of Credit We and certain entities managed by our General Partner, Fund Nine, ICON Income Fund Ten, LLC, ICON Leasing Fund Eleven, LLC (“Fund Eleven”), ICON Leasing Fund Twelve, LLC and ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (collectively, the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust.The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien.The Facility expires on June 30, 2011.The interest rate at December 31, 2010 was 4.0%.Aggregate borrowings by all Borrowers under the Facility amounted to $1,450,000 at December 31, 2010, all of which was attributable to Fund Eleven.Subsequent to December 31, 2010, Fund Eleven repaid $1,450,000, which reduced its outstanding loan balance to $0. 10% Status Report As of December 31, 2010, the two aircraft subject to leases with Cathay individually constituted at least 10% of the aggregate purchase price of our equipment portfolio. Both Cathay aircraft leases are scheduled to expire during the second half of 2011. As of December 31, 2010, the two Cathay aircraft leases had nine and six monthly payments remaining.Both Cathay aircraft were manufactured in 1996, and, to the best of our General Partner’s knowledge, each aircraft retains an airworthiness certificate and is maintained in accordance with the manufacturer’s specifications. 2 Distribution Analysis During the liquidation period, distributions fluctuate as leases mature and assets are sold.From the inception of our offering period through December 31, 2010, we have made 121 cash distributions to our limited partners.During the year ended December 31, 2010, we paid our partners $2,122,047 in cash distributions.As of December 31, 2010, a $10,000 investment made at the initial closing would have received $7,207 in cumulative distributions, representing a return of approximately 72% of such initial investment. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used to establish the initial reserve Total distributions For the year ended December 31, 2010 $ $
